Citation Nr: 1816069	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  06-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include left eye cataract with possible corneal failure and right eye glaucoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran completed multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve from March 1981 to December 1986.  She also served completed periods of ACDUTRA and INACDUTRA with the Army National Guard from December 1986 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for glaucoma.    

In October 2008, December 2010, June 2012, and January 2016, the Board remanded the claim for additional development.  The Board obtained a VHA expert medical opinion in August 2017.  A copy of the opinion is associated with the evidentiary record.


FINDING OF FACT

The Veteran's bilateral eye disability was not incurred or aggravated in the line of duty during her periods of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017) 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran obtained a VHA expert medical opinion in August 2017.  After review of the Veteran's medical and military service records, and the evidentiary claim file, a staff physician from the Department of Ophthalmology opined that the Veteran's eye disorders were less like likely than not related to any disease or injury incurred during any period of ACDUTRA or any injury incurred during a period of INACDUTRA.  See August 2017 VHA medical opinion.  Further, the physician opined that it is unlikely that any period of ACDUTRA or INACDUTRA caused any worsening of the Veteran's eye disorders beyond their natural progression.  Id.    

In response, the Veteran's representative filed an informal hearing presentation (IHP) opposing some of the examiner's conclusions.  First, the Veteran argues that the examination is inadequate because the physician did not identify specific risk factors that led to the Veteran's glaucoma.  Then, the Veteran finds the examination inadequate because the examiner "used the apparent lack of medical evidence to support his [sic] findings."  See December 2017 IHP.  

However, the examiner stated that the Veteran had a family history of glaucoma.  Then, she stated that primary open angle glaucoma has been associated with older age, family history, as well as African- American race.  In 2003, the Veteran was 53 years old.  As stated by the physician, she had a family history of glaucoma and is African-American.  Further, the physician explained that eye injuries "including blunt injuries or other trauma, can be associated with development of glaucoma (usually angle-recession glaucoma, which is not mentioned anywhere in the Veteran's treatment records or notes), however without documentation of any prior ocular injury, it cannot be directly concluded that the Veteran's eye disorders were related to any military service."  See August 2017 VHA medical opinion.  As such, the examiner stated that the Veteran had those risk factors to develop bilateral eye glaucoma.  

Further, the examiner based her conclusion on the premise that the Veteran did not suffer or claim an eye injury, not solely the "apparent lack of medical evidence."  Therefore, the opinion of record, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Hence, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that could be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Service Connection

The Veteran claims that her eye disability began during an unspecified period of ACDUTRA or INACDUTRA.  See December 2017 Informal Hearing Presentation (IHP).  Specifically, in her April 2004 claim, she stated that she received glaucoma surgery twice in August 2003, and that she was scheduled for another eye injection on March 15, 2004.  She further stated that she had been diagnosed with a cataract in the left eye and glaucoma in the right eye.  See April 2004 Veteran statement.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013); see also 
38 U.S.C. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. 
§ 3.6(a).  The term "active duty for training' includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  
38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order to establish veteran status with respect to service in the Reserve or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; see also 38 U.S.C. 
§ 101(24); 38 C.F.R. § 3.6(a). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C. 
§ 1111 and 38 U.S.C. § 1153 do not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010).

Here, there is no evidence indicating that the Veteran had any full time period of active duty in the active military, naval, or air service, and the Veteran does not claim otherwise.  Rather, she served in the Army Reserve from March 1981 to December 1986, with various periods of ACDUTRA and INACDUTRA service.  She then served in the Army National Guard from December 1986 to January 2005, with various periods of ACDUTRA and INACDUTRA service.  Her periods of ACDUTRA and INACDUTRA rarely exceeded a few weeks or months at a time.  However, she was on ACDUTRA from October 6, 2001 to March 3, 2002, April 6, 2002 to June 1, 2002; June 2, 2002 to August 5, 2002, July 11, 2003 to July 18, 2003, and December 11, 2003 to December 15, 2003.  

Thus, the pertinent questions that must be answered are (1) whether any of the Veteran's claimed eye disorders are related to a disease or injury incurred in the line of duty during any period of ACDUTRA, or to any injury incurred during a period of INACDUTRA, and (2) whether any period of ACDUTRA or INACDUTRA actually caused worsening of any of the Veteran's claimed eye disorders beyond their natural progression.  

The Veteran does not specifically allege she obtained her eye disability as a result of an injury sustained in service.  In August 2017, after review of the Veteran's medical and military service records, and the evidentiary claim file, a staff physician from the Department of Ophthalmology opined that the Veteran's eye disorders were less like likely than not related to any disease or injury incurred during any period of ACDUTRA or any injury incurred in the line of duty during a period of INACDUTRA.  See August 2017 VHA medical opinion.  Further, the physician opined that it is unlikely that any period of ACDUTRA or INACDUTRA caused any worsening of the Veteran's eye disorders beyond their natural progression.  Id.  The medical professional found the fact that the Veteran did not sustain an eye injury or trauma in service significant. 

Importantly, the physician saw no mention of any eye disorders prior to the VA eye clinic visit on June 6, 2003.  There, the Veteran was seen in the ophthalmology clinic and it was noted that she had been seen by an optometrist and told that she needed a glaucoma workup a year before due to elevated intraocular pressures.  At that time, the Veteran was diagnosed with bilateral glaucoma, left worse than right, and started on eye pressure lowering drops.  Before this, there is no mention of any eye disorders or "any eye injury sustained during any period of ACDUTRA or INACDUTRA."  See August 2017 VHA medical opinion.  

As to the left eye cataracts, the examiner directly related it to her prior glaucoma surgery and subsequent interventions.  Thus, the etiology of the Veteran's glaucoma in both eyes is paramount in this case.  The examiner first stated that the Veteran has a family history of glaucoma.  Then, she stated that primary open angle glaucoma has been associated with older age, family history, as well as African- American race.  In 2003, the Veteran was 53 years old.  As stated by the physician, she had a family history of glaucoma and is African-American.  Further, the physician explained that eye injuries "including blunt injuries or other trauma, can be associated with development of glaucoma (usually angle-recession glaucoma, which is not mentioned anywhere in the Veteran's treatment records or notes), however without documentation of any prior ocular injury, it cannot be directly concluded that the Veteran's eye disorders were related to any military service."  See August 2017 VHA medical opinion.  

The VHA medical opinion then states that glaucoma is a slowly progressive disease often without any associated eye pain or discomfort.  Nevertheless, the examiner stated that she could only speculate as to the progression of visual field loss in the Veteran, as such facts are generally found in routine eye screening examinations and the Veteran did not complain about her vision prior to 2003.  See August 2017 VHA medical opinion.  

As such, the VHA medical opinion identified particular factors pertinent to the etiology of the Veteran's glaucoma.  Further, she explained that blunt injuries and other trauma may lead to glaucoma; however, the Veteran has not alleged any type of injury to her eyes.  As injury is relevant to ACDUTRA/INACDUTRA claims, and the examiner identified specific risk factors for the Veteran that can contribute to glaucoma, the VHA medical opinion is competent, credible, and probative in this case.    

The Veteran is competent to testify as to facts she personally observed or described; this includes recalling what she personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is not shown to be competent to offer opinions on complex medical matters.  Whether the Veteran's eye disability was incurred or aggravating by a disease or injury in the line of duty cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current eye disability is not within the realm of knowledge of a non-expert.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative as to her service connection claim.  Accordingly, the Board affords more probative weight to the opinion of the August 2017 physician.  There is no competent medical evidence of record which supports the Veteran's claim.  Thus, the Board is required to deny the Veteran's claim of entitlement to service connection for a bilateral eye disability as the preponderance of the evidence weighs against the claim.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral eye disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


